USCA11 Case: 20-12540     Date Filed: 02/18/2021   Page: 1 of 6



                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-12540
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 2:19-cr-00318-LCB-HNJ-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                   versus

ARDARRIUS KEITHLYN SPEIGNER,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                              (February 18, 2021)

Before WILSON, ROSENBAUM, and BRASHER, Circuit Judges.

PER CURIAM:

      Ardarrius Speigner appeals his 72-month sentence for pleading guilty to

possessing a firearm as a convicted felon. The government moved to dismiss this
          USCA11 Case: 20-12540       Date Filed: 02/18/2021    Page: 2 of 6



appeal under the appeal waiver provision of Speigner’s plea agreement. After careful

review, we grant the government’s motion and dismiss this appeal.

                                          I.

      Speigner pleaded guilty to possessing a firearm as a convicted felon in

violation of 18 U.S.C. § 922(g)(1). According to the plea agreement’s signed factual

basis, Speigner was pulled over after he fell asleep at a stop light and remained there

as the light cycled from red to green several times. During an ensuing pat-down

search, Speigner removed a Bersa .380 pistol from the back pocket of his pants. The

officer confiscated the pistol and arrested Speigner. The plea agreement stipulated

that the maximum statutory punishment for Speigner’s offense was 10 years’

imprisonment.

      The plea agreement also included a sentence appeal waiver. Set out in bold

typeface, the waiver provided that Speigner waived his right to appeal his conviction

or sentence, as well as any fines, restitution, or forfeiture orders imposed by the

district court or imposed in any post-conviction proceeding. The waiver did not

extend to sentences imposed outside the applicable statutory maximum or guidelines

range. Nor did the waiver prevent Speigner from appealing any ineffective assistance

of counsel claims.

      The agreement stated that before giving up these rights, Speigner had

discussed the guidelines and their application with his attorney. The agreement also

                                          2
          USCA11 Case: 20-12540       Date Filed: 02/18/2021    Page: 3 of 6



included a signed acknowledgement that Speigner understood the wavier, and that

he was entering into it knowingly and voluntarily. Speigner signed the agreement

and initialed each page. Speigner’s counsel also signed an acknowledgment that he

had discussed the terms of the agreement with Speigner.

      At the change-of-plea hearing, the district court told Speigner that, if anything

occurred that he did not fully understand, he should interrupt the proceedings and

alert the court. Speigner indicated that he understood these instructions. He then

testified under oath that he had a 10th grade education, that he had initialed and

signed the agreement, that he was not then under the influence of drugs or other

substances, and that he was not suffering from a mental or emotional impairment.

Speigner also stated that he had an opportunity to discuss the agreement with his

attorney before signing it.

      The court then confirmed with Speigner’s attorney that he had explained and

discussed the waiver of appeal. The attorney stated that he had and that he was

satisfied that Speigner understood the terms of the waiver. Speigner then stated again

that he understood the terms of the waiver, that his counsel had explained the waiver

to him, and that he did not have any questions about the waiver or its operation. The

court found that Speigner was fully competent and capable of entering an informed

plea and that he was aware of the nature of the charges and of the consequences of




                                          3
          USCA11 Case: 20-12540       Date Filed: 02/18/2021   Page: 4 of 6



the plea agreement. The court also found that Speigner’s plea was knowing,

voluntary, and supported by an independent factual basis.

      According to the presentence report, Speigner’s guidelines range was between

70 and 87 months, based on a total offense level of 21 and a criminal history category

of V. Speigner requested a 42-month sentence, a downward variance from this

guidelines range based on his mental health and the fact that his two robbery

convictions were only charged separately because he crossed county lines in their

commission. At the hearing, the government recommended a sentence of 70 months.

The court sentenced Speigner to 72 months’ imprisonment. Speigner objected to the

substantive reasonableness of the sentence, and the court noted that the sentence was

within the guidelines range. The court then stated that Speigner had the right to

appeal his sentence within 14 days unless he had waived those rights as part of the

plea agreement. Even so, the court informed Speigner that he could present his

theory that his waiver was unenforceable to this Court. Speigner timely appealed.

                                         II.

      We review the validity of a sentence appeal waiver de novo. United States v.

Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). A sentence appeal waiver’s validity

turns on whether it was made knowingly and voluntarily. United States v. Bushert,

997 F.2d 1343, 1351 (11th Cir. 1993). To establish that the waiver was made

knowingly and voluntarily, the government must show either that: (1) the district

                                          4
          USCA11 Case: 20-12540      Date Filed: 02/18/2021   Page: 5 of 6



court specifically questioned the defendant about the waiver during the plea

colloquy; or (2) the record makes clear that the defendant otherwise understood the

full significance of the waiver. Id. A waiver is enforceable if the defendant claimed

to understand it during the plea colloquy, confirmed that he had read the plea

agreement and knew it was binding, and entered into the plea agreement freely and

voluntarily. United States v. Weaver, 275 F.3d 1320, 1323–24, 1333 (11th Cir.

2001).

      Speigner argues that the court did not adequately explain the significance of

the appeal waiver during the guilty-plea colloquy and that the record does not

establish that he otherwise understood the significance of the appeal waiver.

Although it would have been better for the district court to have walked Speigner

through the terms of the appeal waiver at the change-of-plea hearing, see FED.R.

CRIM.P. 11(b)(1)(N), we disagree that the record does not establish that he

understood the significance of the appeal waiver. The court referenced the appeal

waiver, Speigner confirmed that he had read and understood the agreement and

waiver, and Speigner acknowledged in the agreement that he was making the waiver

freely and voluntarily. Accordingly, we hold that Speigner waived his appeal

knowingly and voluntarily, so the appeal waiver was valid and enforceable. Because

the issue Speigner raises on appeal—the substantive reasonableness of his

sentence—does not fit within an exception to the appeal waiver, his appeal is barred.

                                         5
        USCA11 Case: 20-12540   Date Filed: 02/18/2021   Page: 6 of 6



                                  III.

     For the reasons stated above, the government’s Motion to Dismiss is

GRANTED, and Speigner’s appeal is DISMISSED.




                                    6